Exhibit Sunwin International Neutraceuticals Acquires 100% interest of Qufu Shengren Pharmaceutical Co., Ltd · Acquisition Enables Sunwin to IncreaseHigh Grade Stevia Production Capacity to 250 tons Annually as It Positions to Meet Increasing Global Stevia Demand QUFU, CHINA(MARKET WIRE)—April 8, 2009 – Sunwin International Neutraceuticals, Inc. (OTC BB: SUWN.OB), a leader in the production and distribution of Chinese herbs, veterinary medicines and one of the world's leading producers of all natural, zero calorie Stevia in China, announced today its wholly owned subsidiary, Qufu Natural Green Engineering Co., Ltd. acquired Qufu Shengren Pharmaceutical Co., Ltd. (“Qufu Shengren”) in a stock exchange valued at $3,000,000.The purchase price is equal to one times the net tangible asset value of Qufu Shengren. Qufu Shengren, founded in December 2003, manufactures and distributes pharmaceutical products throughout China. In March 2007, Qufu Shengren received a Certificate of Good Manufacturing Practices (“GMP Certificate”) from State Food and Drug Administration in China for its pharmaceutical products. Sunwin expects to convert Qufu Shengren’s pharmaceutical production facilities to the production of high grade stevia in approximately three months saving substantial construction time for Sunwin. Once the conversion of the facility is complete, Sunwin expects its overall high grade stevia production capacity to rise to up to 250 tons annually. Commenting on the acquisition, Chairman Laiwang Zhang stated, “We are extremely pleased to have Qufu Shengren as a part of the Sunwin family.This acquisition is an important step forward for Sunwin as we build on our strategic partnership with WILD Flavors Inc. Management is committed to broadening our stevia production capabilities and Qufu Shengren will enable us to get there quickly in a cost effective manner.We expect that the acquisition of Qufu Shengren will be highly accretive to our shareholders in fiscal 2010 beginning in May of this year.We also believe that this acquisition will solidify our position us as one of the world’s top producers of high grade stevia. We are very excited about our prospects for 2009 and beyond, as we see the demand and price for stevia is on the rise while the price of most of the world’s other commodities are on the decline.” About Sunwin International Neutraceuticals, Inc. Sunwin International Neutraceuticals (OTC BB:SUWN.OB - News) engages in the areas of essential traditional Chinese medicine, zero calorie natural sweetener (stevia), and veterinary medicines and feeds prepared from 100 percent organic herbal ingredients. As an industry leader in agricultural processing, Sunwin has built an integrated global firm with the sourcing and production capabilities to meet the needs of consumers throughout the world.
